            Case 2:19-cv-00522-BJR Document 53 Filed 06/19/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                      IN THE UNITED STATES DISTRICT COURT

 8                        WESTERN DISTRICT OF WASHINGTON

 9   HOLLY REIN,

10                            Plaintiff,         Civil Case No. 2:19-cv-00522-BJR

11               v.                              ORDER GRANTING THIRD-PARTY
                                                 DEFENDANT HILEX POLY CO. LLC’S
12   THRIFTY PAYLESS, INC.,                      STIPULATED MOTION TO EXTEND
     d/b/a RITE AID PHARMACY, and RITE AID       COURT IMPOSED DEADLINES
13   LEASE MANAGEMENT COMPANY, d/b/a
     RITE AID.
14
                              Defendants.
15
     THRIFTY PAYLESS, INC., d/b/a RITE AID
16   PHARMACY, and RITE AID LEASE
     MANAGEMENT COMPANY, d/b/a RITE
17   AID,

18                     Third-Party Plaintiffs,

19               v.

20   HILEX POLY CO. LLC, a Kentucky
     corporation,
21
                       Third-Party Defendant.
22

23
               Case 2:19-cv-00522-BJR Document 53 Filed 06/19/20 Page 2 of 2



 1          The parties stipulated and moved the Court for an Order to extend court-imposed deadlines

 2   in the above matter. Dkt. No. 51. There are no objections to this Stipulated Motion and the parties

     agree to the proposed trial date of March 29, 2021. Being fully informed by the Stipulated Motion
 3
     and the pleadings on file, the Court hereby GRANTS the Motion and sets the following deadlines:
 4
                Expert Witness Report Deadline:            August 24, 2020
 5
                Discovery Deadline:                        September 21, 2020
 6              Dispositive Motion Deadline:               October 19, 2020
 7              Motions in limine Deadline:                February 16, 2021

 8              Joint Pretrial Statement:                  February 22, 2021

 9              Pretrial Conference:                       March 4, 2021

                Trial:                                     March 29, 2021
10
            The Court notes that this is the parties’ third request for an extension without providing the
11
     Court with any justification for why they cannot complete discovery in a timely manner. While
12
     the Court will grant the request and re-schedule dates accordingly, no further extensions will be
13   forthcoming.
14

15          IT IS SO ORDERED.

16
     DATED: June 19, 2020
17                                                         HON. BARBARA J. ROTHSTEIN
                                                           UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
